USCA4 Appeal: 22-6701      Doc: 9        Filed: 09/27/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6701


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        KENNETH ROSHAUN REID,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at Rock
        Hill. Cameron McGowan Currie, Senior District Judge. (0:04-cr-00353-CMC-1)


        Submitted: September 22, 2022                               Decided: September 27, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Kenneth Roshaun Reid, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6701         Doc: 9        Filed: 09/27/2022     Pg: 2 of 3




        PER CURIAM:

                Kenneth Roshaun Reid has noted an appeal from the district court’s order denying

        his motion to dismiss count 1 and his motion for judicial notice of acquittal on count 3.

        Reid’s motions were, in substance, a successive 28 U.S.C. § 2255 motion. The denial of

        these motions is not appealable in the absence of a certificate of appealability. 28 U.S.C.

        § 2253(c)(1)(B). A certificate of appealability will not issue absent “a substantial showing

        of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court

        denies relief on the merits, a prisoner satisfies this standard by demonstrating that

        reasonable jurists could find the district court’s assessment of the constitutional claims

        debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district

        court denies relief on procedural grounds, the prisoner must demonstrate both that the

        dispositive procedural ruling is debatable and that the motion states a debatable claim of

        the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

        Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

                Reid’s motions challenged the validity of his convictions and should have been

        construed as a successive § 2255 motion. * See Gonzalez v. Crosby, 545 U.S. 524, 531-32

        (2005); United States v. Winestock, 340 F.3d 200, 207 (4th Cir. 2003). In the absence of

        pre-filing authorization from this Court, the district court lacked jurisdiction to hear Reid’s




                *
                    The district court denied relief on Reid’s prior § 2255 motion on the merits in
        2010.

                                                      2
USCA4 Appeal: 22-6701         Doc: 9     Filed: 09/27/2022   Pg: 3 of 3




        successive § 2255 motion. See 28 U.S.C. § 2244(b)(3). Accordingly, we deny a certificate

        of appealability and dismiss the appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                   DISMISSED




                                                   3